Title: From Thomas Jefferson to William Blount, 22 August 1791
From: Jefferson, Thomas
To: Blount, William



Sir
Philadelphia Aug. 22. 1791.

Tho’ I had the honour of writing to you by post on the 12th. and 17th. of Aug. to inform you of the President’s consent to the absence  you desired, yet as it is interesting to you to recieve it in time, and a good private conveyance now occurs I avail myself of it to repeat the same thing.
I have written to the postmaster of Richmond, to desire he will endeavor to establish a post from that place to your government, and stated to him the plan on which it may lawfully be done. He gives me hopes of accomplishing it.
Since Majr. Mountflorence’s arrival I have had time to go through the papers you were so kind as to send me by him.
The only articles for which I have occasion still to trouble you are the claims of the guards, chaincarriers, masters and hunters who attended Shelby, and others in laying out military bounties, and the Preemption rights of the first settlers of Davidson county. These I shall hope still to recieve from you in time before the meeting of Congress, as well as your Census.—I have the honor to be with great esteem Sir Your most obedient & most humble servt.,

Th: Jefferson

